DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on December 16, 2021 has been entered. Claims 20-39 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on September 14, 2021.
Interview Summary 

Applicant’s representative was contacted on March 17, 2022 to request the filing of an eTerminal Disclaimer to put the case in condition for allowance however no response has been received as of March 29, 2022.

Response to Arguments
Applicant’s arguments see pages 9-10, filed December 16, 2021, with respect to the obviousness type double patenting rejections have been fully considered and are persuasive.  The obviousness type double patenting rejections remain of record and an eTerminal Disclaimer has been requested to obviate the current rejections of record.
Applicant’s arguments, see pages 9-13, filed December 16, 2021, with respect to the rejections of claims 20-37 and 39 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Double patenting between App. 17/178122 and US Patent No. 10,964,098 B1
Claims 20-23, 26, 29-37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, 17, and 18 of US Patent No. 10,964,098 B1 in view of Knorr (US 2017/0109931 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 10,964,098 B1 to use the virtual object rendering features of Knorr in order to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object onto the view of the real environment thus providing AR application even in unknown lighting conditions applicable to improving virtual object display.
Claims 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 of US Patent No. 10,964,098 B1 in view of Knorr (US 2017/0109931 B1) in further view of Estevez (US 2010/0245609 A1). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 10,964,098 B1 to use the virtual object rendering features of Knorr in order to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object while incorporating the image segmentation features of Estevez for use of automated segmentation based on camera light exposure as differences in luminance values of pixels between images is performed for distinguishing foreground and background objects allowing for simple extraction of features or subjects, applicable to improving virtual object determination and rendering techniques.
Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 5 of US Patent No. 10,964,098 B1 in view of Knorr (US 2017/0109931 B1) in further view of Hilliges (US 2014/0184749 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 10,964,098 B1 to use the virtual object rendering features of Knorr in order to allow for representing a virtual object in a view of a real environment through techniques for determining first light parameters and subsequently blending the virtual object while incorporating the stereo 3D environment modeling features of Hilliges allowing for detection of material properties such reflectivity, true color, and other properties of .


Application 17/178122
U.S. Patent No. 10,964,098 B1
Claim 20
Claim 1 in view of Knorr
Claim 21
Claim 3 in view of Knorr
Claim 22
Claim 8 in view of Knorr
Claim 23
Claim 6 in view of Knorr
Claim 24
Claim 8 in view of Knorr in further view of Hilliges
Claim 25
Claim 10 in view of Knorr in further view of Hilliges
Claim 26
Claim 11
Claim 27
Claim 3 in view of Knorr in further view of Hilliges


Claim 28
Claim 5 in view of Knorr in further view of Hilliges
Claim 29
Claim 12
Claim 30
Claim 13
Claim 31
Claim 14
Claim 32
Claim 15
Claim 33
Claim 16 
Claim 34
Claim 17 in view of Knorr
Claim 35
Claim 17 in view of Knorr
Claim 36
Claim 17 in view of Knorr
Claim 37
Claim 18 in view of Knorr
Claim 38

Claim 39
Claim 18 in view of Knorr





Allowable Subject Matter

Claims 20-38 would be allowable if the non-statutory double patenting rejections listed above are resolved.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). The following is a statement of reasons for the indication of potentially allowable subject matter:
In regards to independent claim 20, none of the cited prior art alone or in combination provides motivation to teach “comparing the rendered one or more pixels to one or more corresponding pixels located in the image of the object to determine a difference between the one or more rendered pixels and the one or more corresponding pixels located in the image of the object; and determining one or more updated light source parameters associated with the virtual representation of the light source based on the difference determined from the comparison of the rendered one or more pixels to the one or more corresponding pixels” as the references only teach capturing of a 3D model of a scene and overlaying live images in conjunction with material property detection for superimposing virtual graphics for correct modeling, however the references fail to explicitly disclose the process of determining updated light source parameters associated with the representation of an object based on a difference determination obtained from the pixel comparison step which relates to rendered pixels of an image of an object in conjunction with the remaining limitations of claim 20 for 3D model rendering. 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 34 and 37, these claims recite limitations similar in scope to that of claim 20, and thus would be allowed under the same rationale as provided above.
In regards to dependent claims 21-33, 35, 36, 38, and 39, these claims depend from base claims 20, 34, and 37, and thus would be allowed under the same rationale as provided above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619